DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed 26 January 2021. As directed by the amendment claims 1-5, 9 and 15 have been amended, claims 1-16 are presently pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Renee Danega on 18 March 2021.
The application has been amended as follows: 
1. (Currently Amended) A system comprising: 
at least one device being no more than 100 microns in any single dimension, containing at least one magnetic particle in a liquid crystal solution, and configured to be 
configured to be positioned internal or external to a body containing the living tissue, for applying a magnetic field to the at least one device to produce an electrical field for application to the living tissue.  

4. (Currently Amended) The system of claim 1, wherein one or more sections of the at least one device are coated with a material to enhance transport to or through the living tissue.  

5. (Currently Amended) The system of claim 1, wherein one or more sections of the at least one device are coated with a material to enhance transport into the brain.  

9. (Currently Amended) The method of claim 6, wherein one or more sections of the at least one device are coated with a material to enhance transport to or through the living tissue.  

10. (Currently Amended) The method of claim 6, wherein one or more sections of the at least one device are coated with a material to enhance transport into the brain.  

12. (Currently Amended) The method of claim 11, wherein the status a magnetic status of the at least one device.  

15. (Currently Amended) The method of claim 11, wherein one or more sections of the at least one device are coated with a material to enhance transport to or through the living tissue.  

at least one device are coated with a material to enhance transport into the brain.  

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Fried et al. (US 2016/0129276 A1) is the closest prior art of record. Fried et al. teaches an electromagnet neural stimulation device comprising a shaft of liquid crystal polymers and a set of microcoils within the shaft of the liquid crystal polymers (see abstract, paragraph [0033]). The prior art of record does not teach or reasonably suggest at least one device containing at least one magnetic particle in a liquid crystal solution, the at least one device being no more than 100 microns in any single dimension and configured to be positioned in living tissue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791